DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MAEGUERITA QUIRE,
                            Appellant,

                                    v.

                          CHAD VAN HORN,
                             Appellee.

                              No. 4D17-2758

                              [July 26, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE17-5239
(14).

  Kenneth Eric Trent, Fort Lauderdale, for appellant.

  Pavel Kogan of The Kogan Firm, P.A., for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.